ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,323,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John White on 01/27/2021.
Amend claims as follows:
1.	(Currently Amended): A fluid cooling system for use in a gas turbine engine including a core section of the gas turbine engine having an axis of rotation and a fan casing substantially circumscribing the core section of the gas turbine engine, said fluid cooling system comprising:
a heat source configured to transfer heat to a heat transfer fluid; 
a primary heat exchanger coupled in flow communication with said heat source and configured to channel the heat transfer fluid therethrough, said primary heat exchanger coupled to the fan casing;
a secondary heat exchanger coupled in flow communication with said primary heat exchanger and configured to channel the heat transfer fluid therethrough, said secondary heat exchanger located within
a bypass mechanism coupled in flow communication with said secondary heat exchanger, said bypass mechanism being selectively moveable based on a temperature of an ambient airflow to control a cooling airflow through said secondary heat exchanger;
a temperature sensor to measure the temperature of the ambient airflow, wherein when
the temperature of the ambient airflow exceeds a threshold temperature, said bypass mechanism
moves to expose said secondary heat exchanger to the cooling airflow.
 the
12. 	(Currently Amended): A method of operating a gas turbine engine having a core section and a fan casing substantially circumscribing the core section, said method comprising: transferring heat from a heat source to a heat transfer fluid; channeling the heat transfer fluid through a primary heat exchanger coupled in flow communication with said heat source; using a temperature sensor to measure a temperature of an ambient airflow; and controlling a bypass mechanism, coupled in flow communication with a secondary heat exchanger located within the core section of the gas turbine engine,  exposing
13.	(Currently Amended): The method according to claim 12, wherein the controlling the bypass mechanism comprises selectively moving a flap between a first position and a second position based on the temperature of the ambient airflow.
14.    	(Currently Amended): The method according to claim 13, wherein the controlling the bypass mechanism comprises exposing the secondary heat exchanger to the cooling airflow when the flap is in the first position and isolating the secondary heat exchanger from the cooling airflow when the flap is in the second position.
15.    	(Currently Amended): The method according to claim 14, wherein the exposing the secondary heat exchanger to the cooling airflow comprises moving the flap to the first position when the temperature of the temperature of the 
17.    	(Currently Amended): The method according to claim 12, wherein the controlling the bypass mechanism comprises exposing the secondary heat exchanger to the cooling airflow in response to the temperature of the 
18.    	(Currently Amended: The method according to claim 12, further comprising coupling the primary heat exchanger to the the core section of the gas turbine engine.
19.    	(Currently Amended): The method according to claim 12, wherein the channeling the heat transfer fluid through the primary heat exchanger comprises further channeling the heat transfer fluid through a surface cooler.
20.    	(Currently Amended): The method according to claim 12, wherein the controlling the bypass mechanism to selectively position the  the cooling airflow comprises further controlling a bypass flap to selectively channel the cooling airflow through a brick cooler.
Allowable Subject Matter
Claims 1, 5-9 and 11-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARUN GOYAL/Primary Examiner, Art Unit 3741